Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11048723 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements in claim 1 of ‘723 teach all the elements of instant claim 1. See chart below. 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. US 10346428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements in claim 1 of ‘428 teach all the elements of instant claim 1. See chart below. 

US 11048723 B2
17/328,264
1. A computer implemented method for implementing a real time reconciling shared data structure among a plurality of participants, the shared data structure being stored in a memory, a portion of the shared data structure being coupled with a processor, the computer implemented method comprising: 

receiving, by the processor via a network interface, a request data transaction message from a first participant to a second participant of the plurality of participants, the shared data structure comprising a bilateral distributed ledger, the portion of the shared data structure 
comprising a plurality of sub-data structures for separately storing data indicative of transactions between each permutation of the first participant and others of the plurality of participants, each sub-data structure of the plurality of sub-data structures being separate from each other,

 the request data transaction message comprising data indicative of a request by the first participant to modify data stored in a first sub-data structure of the plurality of sub-data structures of the portion of the shared data structure, the first sub-data structure separately storing data indicative of transactions between a permutation of the first participant and the second participant; 

validating, by the processor, the request data transaction message using one or more rules stored in the memory and related to the shared data structure; 
modifying, by the processor, the first sub-data structure of the portion of the shared data structure to indicate validation is pending; 
identifying, by the processor, based on the request data transaction message, at least one other participant of the plurality of participants to validate modifications to the data; 











receiving, by the processor via the network interface validation data transaction messages from each of the identified at least one other participants, each of the received validation data transaction messages comprising data indicative of validation of the request to modify the data in the first sub-data structure of the portion of the shared data structure by each of the at least one other participants; 


determining, by the processor, based on the received validation data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data structure; 

when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure, 
modifying the data in the first sub-data structure of the portion of the shared data structure; 




and when less than all of the identified at least one other participants have validated the data change request, not modifying, by the processor, the data in the first sub-data structure of the portion of the shared data structure.
1. A computer implemented method comprising: 









receiving, by a processor via a network interface, a request data transaction message communicated from a first participant to a second participant of a plurality of participants, the processor being coupled with a portion of a shared data structure stored in a memory and comprising a bilateral distributed ledger, the portion of the shared data structure comprising a plurality of sub-data structures for separately storing data indicative of transactions between the first participant and each of the others of the plurality of participants, 




the request data transaction message comprising data indicative of a request by the first participant to modify data stored in a first sub-data structure of the plurality of sub-data structures; 







validating, by the processor, the request data transaction message 









upon receipt thereby by identifying, based on the request data transaction message, at least one other participant of the plurality of participants to validate modifications to the data and transmitting a validation request data transaction message thereto requesting that the identified participant validate the request to modify the data in the first sub-data structure of the portion of the shared data structure; 





receiving, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participants, each of the received validation response data transaction messages comprising data indicative of a response to the validation transaction request message sent thereto; 




determining, by the processor, based on the received validation response data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data structure; 
and only when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure, 
modifying, by the processor, the data in the first sub-data structure of the portion of the shared data structure, and 
89wherein the shared data structure is reconciled in real time among the plurality of participants[see preamble of claim 1 of ‘723] 




US 10346428
17/328,264
1. A computer implemented method for implementing a real time reconciling shared data structure among a plurality of participants, the shared data structure being stored in a memory, a portion of the shared data structure being coupled with a processor, the method comprising:

 receiving, by the processor via a network interface, a data transaction message from a participant of the plurality of participants, 


and determining, by the processor, whether the received data transaction message comprises 










a request data transaction message comprising data indicative of a request by the participant to modify data stored in the portion of the shared data structure or a notification data 



transaction message comprising data indicative that a request has been made to modify data stored in another portion of the shared data structure, and if the data transaction message comprises a request data transaction message:


 identifying, by the processor, based on the request data transaction message, at least one other participant of the plurality of participants to validate modifications to the data, and based thereon modifying the portion of the shared data structure to indicate validation is pending; 

generating, by the processor, a notification data transaction message for each identified participant, the notification data transaction message comprising data indicative of the request to modify the data in the portion of the shared data structure; 

transmitting, by the network interface coupled with the processor, each of the generated notification data transaction messages to the associated one of the identified at least one other participants; 




receiving, by the processor via the network interface responsive to the notification data transaction messages, a validation data transaction message from each of the identified at least one other participants, each of the received validation data transaction messages comprising data indicative of a response to the request to modify data stored in the portion of the shared data structure;
 determining, by the processor, based on the received validation data transaction messages, whether all of the identified other participants have validated the request to modify the data in the portion of the shared data structure, and based thereon,

 if all of the identified other participants have validated the request to modify the data in the portion of the shared data structure: 








generating, by the processor, a response data transaction message for each of the identified at least one other participants comprising data indicative of a confirmation of the modification to the data in the portion of the shared data structure; 


  transmitting, by the network interface via the processor, the response data transaction message to each of the identified at least one other participants; 

modifying, in the memory via the processor, the data stored in the portion of the shared data structure according to the request to modify the data; 








and if less than all of the identified other participants have validated the request: 


generating, by the processor, a response data transaction message for each of the identified at least one other participants comprising data indicative that the data in the portion of the shared data structure has not been modified; 

transmitting, by the network interface via the processor, the response data transaction message to each of the identified at least one other participants; not modifying, in the memory via the processor, the data stored in the portion of the shared data structure according to the request to modify the data; 


and if the data transaction message comprises a notification data transaction message: validating, by the processor, based on the notification data transaction message, the request to modify data stored in the other portion of shared data structure, and based thereon modifying the portion of the shared data structure to indicate the request to modify the data in the other portion of the shared data structure and the validation thereof; 

generating, by the processor, a validation data transaction message comprising data indicative of a response, based on the validation, to the request to modify data stored in the other portion of the shared data structure; 


transmitting, by the network interface coupled with the processor, the validation data transaction message to the participant; 


receiving, by the processor via the network interface, a response data transaction message from the participant, the response data transaction message comprising data indicative of a confirmation of receipt by the participant of the validation transaction message, 

and determining, by the processor, whether the received response data transaction message comprises data indicative of a confirmation that the data in the other portion of the shared data structure has been modified or not, 

and modifying, by the processor, based on the received response data transaction message, the portion of the shared data structure.
1. A computer implemented method comprising: 









receiving, by a processor via a network interface, a request data transaction message communicated from a first participant to a second participant of a plurality of participants, the processor being coupled with a portion of a shared data structure stored in a memory and comprising a bilateral distributed ledger, 


the portion of the shared data structure comprising a plurality of sub-data structures for separately storing data indicative of transactions between the first participant and each of the others of the plurality of participants, 

the request data transaction message comprising data indicative of a request by the first participant to modify data stored in a first sub-data structure of the plurality of sub-data structures; 












validating, by the processor, the request data transaction message 
upon receipt thereby by identifying, based on the request data transaction message, at least one other participant of the plurality of participants to validate modifications to the data 












and transmitting a validation request data transaction message thereto requesting that the identified participant validate the request to modify the data in the first sub-data structure of the portion of the shared data structure; 



receiving, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participants, each of the received validation response data transaction messages comprising data indicative of a response to the validation transaction request message sent thereto; 













determining, by the processor, based on the received validation response data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data structure; 



and only when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure, 










modifying, by the processor, the data in the first sub-data structure of the portion of the shared data structure, and 



89wherein the shared data structure is reconciled in real time among the plurality of participants [see preamble]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey (US 2015/0332283) in view of Dahlin (US 2014/0143367)
With respect to claim 1, Witchey (US 2015/0332283) teaches “1. A computer implemented method comprising: receiving, by a processor via a network interface, a request data transaction message communicated from a first participant to a second participant of a plurality of participants” in ¶ 32, ¶ 40, and ¶ 41 (modification request is request to add a block to HBBC 130, for example).; 
“the processor being coupled with a portion of a shared data structure stored in a memory and comprising a bilateral distributed ledger” in ¶ 31, ¶ 41 1 (each copy of HHBC 130 is the sub-data structure);  
“the portion of the shared data structure comprising a plurality of sub-data structures for separately storing data indicative of transactions between the first participant and each of the others of the plurality of participants” in ¶ 41 (each copy of HHBC 130 is the sub-data structure); 
“the request data transaction message comprising data indicative of a request by the first participant to modify data stored in a first sub-data structure of the plurality of sub-data structures” in ¶ 32, ¶ 40, and ¶ 41 (modification request is request to add a block to HBBC 130, for example); 
“validating, by the processor, the request data transaction message upon receipt thereby by identifying, based on the request data transaction message, at least one other participant of the plurality of participants to validate modifications to the data” in ¶ 36 (another participant (peer) can include any of peers 120B through 120M); 
“and transmitting a validation request data transaction message thereto requesting that the identified participant validate the request to modify the data in the first sub-data structure of the portion of the shared data structure” in ¶ 38 (other peers are other participants and include validation blocks (transaction messages)); 
“receiving, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participants, each of the received validation response data transaction messages comprising data indicative of a response to the validation transaction request message sent thereto” in ¶¶37-38, 40-41 (other peers validate modification via proof of work and any other validity requirements); 
It appears Witchey fails to teach, but Dahlin (US 2014/0143367) teaches  “determining, by the processor, based on the received validation response data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data structure” in the abstract and ¶ 77 (emphasis added): 
Each storage node is configured to validate that all of the replicated region servers are unanimous in updating the blocks of data in the region prior to updating the blocks of data in the region.
. . .
Ensuring that only correct and attested data is being replicated may be accomplished, at least in part, by having each of the storage nodes 507A-507C (identified as "DN1," "DN2," and "DN3," respectively, in FIG. 5) validate that all of the replicated region servers 502 are unanimous in updating the blocks of data in region 501 prior to updating the blocks of data in region 501 as discussed further herein.

“ and only when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure, modifying, by the processor, the data in the first sub-data structure of the portion of the shared data structure” in the abstract and ¶ 77 (emphasis added): 
Each storage node is configured to validate that all of the replicated region servers are unanimous in updating the blocks of data in the region prior to updating the blocks of data in the region.
. . .
Ensuring that only correct and attested data is being replicated may be accomplished, at least in part, by having each of the storage nodes 507A-507C (identified as "DN1," "DN2," and "DN3," respectively, in FIG. 5) validate that all of the replicated region servers 502 are unanimous in updating the blocks of data in region 501 prior to updating the blocks of data in region 501 as discussed further herein.

Witchey and Dahlin are analogous art because they are from the same field of endeavor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “receiving, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participants, each of the received validation response data transaction messages comprising data indicative of a response to the validation transaction request message sent thereto” in Witchey to include “determining, by the processor, based on the received validation response data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data structure and only when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure, modifying, by the processor, the data in the first sub-data structure of the portion of the shared data structure” as taught by Dahlin. 
The motivation would have been “to ensure that only correct and attested data is being replicated.” Dahlin ¶ 77. 
Witchey teaches  “and wherein the shared data structure is reconciled in real time1 among the plurality of participants” in ¶ 41 
[0041] Once validity block 135 has been properly calculated and/or validated by the peers, it can be sent to other peers 120 in ecosystem 100 so that validity block 135 will be appended to HHBC 130. Thus, validity block 135 becomes part of the chronicled healthcare history of stakeholder 110. Validity block 135 an be considered accepted as part of the HHBC 130 once other peers 120 pickup and integrate it into their own copies of the HHBC 130.

(Examiner finds that reconciliation of the shared data structure in Witchey is indistinguishable from the claimed “real-time reconciliation” when “real-time” is read broadly in light of the specification—see, e.g. ¶ 60 of specification
[0060]   In a BDL implementation of a substrate for the implementation of the BAM, as will be described, the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated. As can be seen, in the BDL implementation of the BAM, where the counter-party participant may maintain their own copy of the data in which they have an interest, the counter-party participant, upon approving of the request can immediately update any copy of the data that they have in accordance with the requested change, as it is assured that the requested change, which was submitted by the requesting party participant, has already been approved by the requesting party participant. As such, the counter-party participant's copy of the data is immediately reconciled. Herein such reconciliation may be referred to as real time or self- reconciliation or that the data structure is real time or self- reconciling, immediately reconciled, reconciled in real time or inherently reconciled. Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data

the specification teaches that the request must be approved before the ledger is updated; likewise, the request in Witchey must also be approved before the ledger is updated). 
Claim 19 is rejected for the same reason as claim 1 above. 
With respect to claim 2 and claim 12, Witchey teaches “wherein one of the data indicative of the request to modify data stored in the first sub-data structure of the portion of the shared data structure or the data, to be modified, stored in the first sub-data structure of the portion of the shared data structure further includes data which identifies the at least one other participant to validate the request” in ¶ 37 (validator digital signature identifies the at least one other participant to validate the request). 
With respect to claim 3 and claim 13, Witchey teaches “wherein the request to modify data stored in the first sub-data structure of the portion of the shared data structure comprises a request to add new data to the first sub-data structure of the portion of the shared data structure or a request to modify data previously stored in the first sub-data structure of the portion of the shared data structure” in ¶ 41 (adding new block to blockchain 130 is
new data).
With respect to claim 4 and claim 14, Witchey teaches wherein the data to be added or modified comprises one or more assertions of a factual belief held by the first participant” in ¶ 37 (“agree” or “disagree” is assertions of factual belief).
With respect to claim 5 and claim 15, Witchey teaches “wherein the sub-data structure for each combination of the first participant and each of the others of the plurality of participants includes data indicative of at least one transaction there between, each of which is linked to the other” in ¶ 31, ¶ 41 (each copy of HHBC 130 is the sub-data structure; a blockchain, by definition “includes data indicative of at least one transaction there between, each of which is linked to the other”).
With respect to claim 9, Witchey (US 2015/0332283) teaches “9. A system comprising: a transaction receiver operative to an identification processor, coupled with the transaction receiver, operative to receive, via a network interface, a request data transaction message communicated from a first participant to a second participant of a plurality of participants” in ¶ 32, ¶ 40, and ¶ 41 (modification request is request to add a block to HBBC 130, for example).; 
“the processor being coupled with a portion of a shared data structure stored in a memory and comprising a bilateral distributed ledger” in ¶ 31, ¶ 41 1 (each copy of HHBC 130 is the sub-data structure; a blockchain, by definition “includes data indicative of at least one transaction there between, each of which is linked to the other”); 
“the portion of the shared data structure comprising a plurality of sub-data structures for separately storing data indicative of transactions between the first participant and each of the others of the plurality of participants” in ¶ 41 (each copy of HHBC 130 is the sub-data structure); 
“the request data transaction message comprising data indicative of a request by the first participant to modify data stored in a first sub-data structure of the plurality of sub-data structures” in ¶ 32, ¶ 40, and ¶ 41 (modification request is request to add a block to HBBC 130, for example); 
	"a data modifier, coupled to the identification processor, operative to, validate the request data transaction message upon receipt thereby by identifying, based on the request data transaction message, at least one other participant of the plurality of participants to validate modifications to the data” in ¶ 36 (another participant (peer) can include any of peers 120B through 120M); 
“and transmitting a validation request data transaction message thereto requesting that the identified participant validate the request to modify the data in the first sub-data structure of the portion of the shared data structure” in ¶ 38 (other peers are other participants and include validation blocks (transaction messages)); 
 "the transaction receiver further operative to receive, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participants, each of the received validation response data transaction messages comprising data indicative of a response to the validation transaction request message sent thereto” in ¶¶37-38, 40-41 (other peers validate modification via proof of work and any other validity requirements); 
It appears Witchey fails to teach, but Dahlin (US 2014/0143367) teaches  “ a validation determiner, coupled with the transaction receiver and message generator, operative to determine based on the received validation response data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data structure” in the abstract and ¶ 77 (emphasis added): 
Each storage node is configured to validate that all of the replicated region servers are unanimous in updating the blocks of data in the region prior to updating the blocks of data in the region.
. . .
Ensuring that only correct and attested data is being replicated may be accomplished, at least in part, by having each of the storage nodes 507A-507C (identified as "DN1," "DN2," and "DN3," respectively, in FIG. 5) validate that all of the replicated region servers 502 are unanimous in updating the blocks of data in region 501 prior to updating the blocks of data in region 501 as discussed further herein.

“ and only when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure,  the data modifier further operative to modify the first sub-data structure of the portion of the shared data structure” in the abstract and ¶ 77 (emphasis added): 
Each storage node is configured to validate that all of the replicated region servers are unanimous in updating the blocks of data in the region prior to updating the blocks of data in the region.
. . .
Ensuring that only correct and attested data is being replicated may be accomplished, at least in part, by having each of the storage nodes 507A-507C (identified as "DN1," "DN2," and "DN3," respectively, in FIG. 5) validate that all of the replicated region servers 502 are unanimous in updating the blocks of data in region 501 prior to updating the blocks of data in region 501 as discussed further herein.

Witchey and Dahlin are analogous art because they are from the same field of endeavor. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “receiving, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participants, each of the received validation response data transaction messages comprising data indicative of a response to the validation transaction request message sent thereto” in Witchey to include “a validation determiner, coupled with the transaction receiver and message generator, operative to determine based on the received validation response data transaction messages, whether all of the identified at least one other participants have validated the request to modify the data in the first sub-data structure of the portion of the shared data and only when all of the identified at least one other participants have validated the request to modify the first sub-data structure of the data in the portion of the shared data structure,  the data modifier further operative to modify the first sub-data structure of the portion of the shared data structure” as taught by Dahlin. 
The motivation would have been “to ensure that only correct and attested data is being replicated.” Dahlin ¶ 77. 
Witchey teaches  “and wherein the shared data structure is reconciled in real time among the plurality of participants” in ¶ 41 
[0041] Once validity block 135 has been properly calculated and/or validated by the peers, it can be sent to other peers 120 in ecosystem 100 so that validity block 135 will be appended to HHBC 130. Thus, validity block 135 becomes part of the chronicled healthcare history of stakeholder 110. Validity block 135 an be considered accepted as part of the HHBC 130 once other peers 120 pickup and integrate it into their own copies of the HHBC 130.

(Examiner finds that reconciliation of the shared data structure in Witchey is indistinguishable from the claimed “real-time reconciliation” when “real-time” is read broadly in light of the specification—see, e.g. ¶ 60 of specification
[0060]   In a BDL implementation of a substrate for the implementation of the BAM, as will be described, the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated. As can be seen, in the BDL implementation of the BAM, where the counter-party participant may maintain their own copy of the data in which they have an interest, the counter-party participant, upon approving of the request can immediately update any copy of the data that they have in accordance with the requested change, as it is assured that the requested change, which was submitted by the requesting party participant, has already been approved by the requesting party participant. As such, the counter-party participant's copy of the data is immediately reconciled. Herein such reconciliation may be referred to as real time or self- reconciliation or that the data structure is real time or self- reconciling, immediately reconciled, reconciled in real time or inherently reconciled. Furthermore, as data is only replicated selectively, i.e., only among the sub-divided portions of the data structure belonging to the participants which have an interest in that data, unnecessary data

the specification teaches that the request must be approved before the ledger is updated; likewise, the request in Witchey must also be approved before the ledger is updated). 
With respect to claim 10 and claim 20, Witchey teaches “a message generator, coupled with the identification processor, operative to generate a notification data transaction message for each identified participant, the notification data transaction message comprising data indicative of the request to modify the data in the first sub-data structure of the portion of the shared data structure” in ¶ 61 (Examiner finds that broadcasting the validity block is notification data for the peer to modify the portion of the shared data structure (i.e., HHBC  blockchain)); 
“and a message transmitter, coupled with the message generator and the network interface, operative to transmit each of the generated notification data transaction messages to the associated one of the identified at least one other participants” ¶ 61 (“broadcast” teaches transmitting to each peer (participant)); 
“wherein the generating of the notification data transaction message further comprises augmenting the generated notification data transaction message with data indicative of the cryptographic signature of the participant”  in ¶ 37 (digital signature); ¶ ¶ 46, 50( various signatures including public key). 
With respect to claim 11, Witchey teaches “11. The system of claim 10, wherein the first participant uses a public key signing protocol to sign the notification data transaction message. in ¶¶ 46, 50.
Claim(s) 6, 7, 8, 16, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witchey (US 2015/0332283) in view of Dahlin (US 2014/0143367) as applied to claim 1 9 and 19 above and further in view of Thomas US 20160342988. 
With respect to claim 6 and claim 16, Witchey fails to teach “wherein the validation request data transaction message further comprises an expiration time by which a response thereto must be received, and wherein a failure to receive a response by the expiration time is indicative of a rejection of the request.” 
However, Thomas US 20160342988 A1t teaches “wherein the validation request data transaction message further comprises an expiration time by which a response thereto must be received, and wherein a failure to receive a response by the expiration time is indicative of a rejection of the request”  in 
[0107] As used herein a hold (or "lock") timeout refers to a specified amount of time that an intermediary will agree to have its resource held at a resource tracking system. If the transfer from the sending party to the receiving party does not complete before a lock timeout expires, the hold on the resources may be released, and the transfer may fail. The lock timeout may be short when there is no trusted system, which may prevent a malicious actor from tying up resources held by intermediary parties for long periods of time. When there is a trusted system, the lock timeout may be long, for example, days, or unlimited, as all parties may trust the trusted system and therefore be less worried about the risk posed by malicious actors. The lock timeouts in a transfer chain may be specified by the requestor of the quote, for example, the sending party or by a coordinator of the transfer. Intermediaries may also advertise their acceptable lock timeouts for transfers on various resource tracking systems. 

	Thomas and Witchey are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the validation data in Witchey to include “wherein the validation request data transaction message further comprises an expiration time by which a response thereto must be received, and wherein a failure to receive a response by the expiration time is indicative of a rejection of the request” as taught by Thomas.  The motivation would have been to “prevent a malicious actor from tying up resources held by intermediary parties for long periods of time”.  Thomas at ¶ 107. 
With respect to claim 7 claim 17, and claim 21,   Witchey teaches “receiving, by the processor via the network, a validation request data transaction message from another participant of the plurality of participants” in ¶ 36 (another participate (peer) can include any of one peers 120B thorough 120M); ¶ 38 (other peers are other participants and include validation blocks (transaction messages));
“validating, by the processor, the requested modification to the data stored in another portion of the shared data structure” in ¶¶ 37-38, 40, 41 (other peers validate modification via proof of work and any other validity requirements);
“generating, by the processor, a validation response data transaction message comprising data indicative of a response, based on the validation, to the request to modify data stored in the other portion of the shared data structure” in ¶ 41 (validity block calculated by the peers mean the data in the blockchain (shared data structure) will be modified); 
“and transmitting, by the processor via the network, the generated validation response data transaction message to the other participant” in ¶ 41 (“it [validity block 135] can be sent to other peers”).  
With respect to claim 8 and claim 18, Witchey teaches “receiving, by the processor via the network interface, validation response data transaction messages from one or more of the identified at least one other participant of the plurality of participants” in ¶ 61 (response is the validity block);
“the validation response data transaction message comprising data indicative of a confirmation of receipt by the identified at least one other participant of the plurality of participants of the validation transaction message” in ¶ ¶ 61, 64 (“Should multiple peers generate completed validity block for the transactions, then the validity blocks forming the longest chain could be adopted as the foundation for future calculations and could represent confirmation of the block”);
“and determining, by the processor, whether the received response data transaction message comprises data indicative of a confirmation that the data in the respective plurality of sub-data structures of the portions of the shared data structure has been modified or not by the other participant of the plurality of participants” in ¶¶ 61, 64 (“In one alternative, a trusted peer or central authenticator computer can simply confirm that the digital signature or digital signatures associated with the validity tokens belongs to a trusted reviewer, assemble an appropriate validity block, and circulate for appending to the appropriate HHBC”).
“and modifying, by the processor, based on the received response data transaction message, the respective sub-data structure of the portion of the shared data structure” in ¶¶ 61, 64 (“In one alternative, a trusted peer or central authenticator computer can simply confirm that the digital signature or digital signatures associated with the validity tokens belongs to a trusted reviewer, assemble an appropriate validity block, and circulate for appending to the appropriate HHBC”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159